Appeal by the defendant from a resentence of the Supreme Court, Queens County (Erlbaum, J.), imposed September 17, 2009, which, upon his conviction of assault in the first degree, aggravated criminal contempt, and criminal possession of a weapon in the fourth degree, upon a jury verdict, imposed a period of postrelease supervision in addition to the concurrent determinate terms of imprisonment previously imposed on July 1, 2003.
Ordered that the resentence is affirmed.
The defendant was convicted, after a jury trial, of assault in the first degree, aggravated criminal contempt, and criminal possession of a weapon in the fourth degree. On July 1, 2003, he was sentenced to a determinate term of imprisonment of 10 years on the conviction of assault in the first degree, an indeterminate term of imprisonment of 2 Vs to 7 years on the conviction of aggravated criminal contempt, and a determinate term of imprisonment of one year on the conviction of criminal possession of a weapon in the fourth degree. However, the Supreme Court did not impose the statutorily required period of post-release supervision. On September 17, 2009, the defendant was brought before the Supreme Court for resentencing so the mandatory period of postrelease supervision could be imposed (see Penal Law § 70.45; Correction Law § 601-d).
Since the defendant had not yet completed his originally-imposed sentence of imprisonment when he was resentenced, the resentencing to a term including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]).
A court to which a matter has been remitted for resentencing solely for the purpose of imposing a required term of postrelease supervision does not have the authority to consider whether to reduce the defendant’s sentence as a whole (id.). Skelos, J.E, Leventhal, Sgroi and Miller, JJ., concur.